
	
		II
		110th CONGRESS
		1st Session
		S. 2531
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. McConnell (for
			 himself and Mr. Bunning) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Tariff Act of 1930 to revise the antidumping
		  duties and countervailing duties relating to the production of low-enriched
		  uranium, and for other purposes.
	
	
		1.Production of low-enriched
			 uranium
			(a)Antidumping
			 dutySection 731 of the
			 Tariff Act of 1930 (19 U.S.C. 1673) is amended in the last sentence—
				(1)by inserting
			 (a) after includes; and
				(2)by inserting
			 before the period at the end the following: , and (b) any contract or
			 transaction for the production of low-enriched uranium.
				(b)Countervailing
			 dutySection 771 of that Act (19 U.S.C. 1677) is amended in
			 paragraph (5) by adding at the end the following:
				
					(G)Purchase of
				goodsFor purposes of
				subparagraphs (D)(iv) and (E)(iv) of this paragraph (5), the phrases
				purchasing goods and goods are purchased include
				a contract or transaction involving payment for the production of low-enriched
				uranium.
					.
			(c)Application to
			 pending proceedingsThe
			 amendments made by this section apply in all pending or resumed antidumping and
			 countervailing duty proceedings, including investigations, and in all appeals
			 that have not become final and conclusive as of the date of enactment of this
			 Act.
			(d)Application to
			 NAFTA countriesPursuant to
			 Article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), the
			 amendments made by this section shall apply with respect to goods from NAFTA
			 countries.
			
